Title: From Thomas Jefferson to John Gibson, 31 December 1797
From: Jefferson, Thomas
To: Gibson, John


                    
                        Dear Sir
                        Philadelphia Dec. 31. 97
                    
                    I took the liberty the last summer of writing to you from hence making some enquiries on the subject of Logan’s speech and the murder of his family, and you were kind enough in your answer, among other things, to correct the title of Cresap, who is said to have headed the party by observing that he was a Captain and not a Colonel. I troubled you with a second letter asking if you could explain to me how Logan came to call him Colonel. If you have favored me with an answer to this, it has miscarried. I therefore trouble you again on the subject, and as the transaction must have been familiar to you, I will ask the favor of you to give me the names and residence of any persons now living who you […] were of Cresap’s party, or who can prove his participation in this […] [either] by direct evidence or from circumstances, or who can otherwise throw light on the fact. A Mr. Martin of Baltimore has questioned  the whole transaction, suggesting Logan’s speech to be not genuine, and denying that either Colo. or Capt. Cresap had any hand in the murder of his family. I do not intend to enter into any newspaper contest with Mr. Martin; but in the first republication of the Notes on Virginia to correct the statement where it is wrong and support it where it is right. My distance from the place where witnesses of the transaction reside is so great that it will be a lengthy and imperfect operation in my hands. Any aid you can give me in it will be most thankfully recieved. I avail myself with great pleasure of every occasion of recalling myself to your recollection and of assuring you of the sentiments of esteem & attachment with which I am Dr. Sir Your most obedt. humble servt
                    
                        Th: Jefferson
                    
                